NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 26 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WAMEEDH AL AZZAWI,                              No.    16-16114

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01468-GEB-AC

 v.
                                                MEMORANDUM*
KELLOGG BROWN & ROOT SERVICES,
INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Wameedh Al Azzawi appeals pro se from the district court’s judgment

dismissing his action for lack of standing. We have jurisdiction under 28 U.S.C.

§1291. We review de novo, Braunstein v. Ariz. Dep’t of Transp., 683 F.3d 1177,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1184 (9th Cir. 2012), and we affirm.

      The district court properly dismissed Al Azzawi’s action because Al Azzawi

failed to satisfy the requirements for constitutional standing or third party standing.

See id. at 1184-85 (setting forth constitutional standing requirements); Coalition of

Clergy, Lawyers, & Professors v. Bush, 310 F.3d 1153, 1163 (9th Cir. 2002)

(setting forth third-party standing requirements).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Al Azzawi’s motions for sanctions (Docket Entry Nos. 22 and 24) are

denied.

      AFFIRMED.




                                           2                                      16-16114